DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 12 October 2021 has been entered in full.  Claim 1 is amended.  Claims 14-16 are cancelled.
Claims 1-13 are under consideration in the instant application.
	
	The Examiner acknowledges the submission of a declaration under 37 CFR §1.132 by Alan List on 21 January 2022.  However, the instant application was filed after March 16, 2013 and is subject to the first inventor to file provisions of the AIA .  Although the declaration is designated as a declaration under 37 CFR §1.132, the Office will treat the declaration of attribution subject to the current 35 U.S.C. 102 as a declaration under 37 CDR 1.130, regardless of whether the declaration is designated as a declaration under 37 CFR 1.130 or 1.132 (see MPEP 717.01(a)(1)).

Information Disclosure Statement
The Masters et al. reference on the information disclosure statement of 11 November 2019 has been considered by the Examiner (see the Non-Final Rejection of 19 August 2021).  However, the citation is missing a date.  Therefore, the IDS has been updated to include the date 

Withdrawn Objections and/or Rejections
1.	The objection to the specification as set forth at pages 2-3 of the previous Office Action of 19 August 2021 is withdrawn in view of the amended specification (12 October 2021).  
2.	The objection to claim 15 as set forth at page 3 of the previous Office Action of 19 August 2021 is withdrawn in view of the cancelled claim (12 October 2021).
3.	The rejection of claims 1-14 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more as set forth at pages 3-6 of the previous Office Action of 19 August 2021 is withdrawn in view of amended claim 1 (12 October 2021).  Specifically, claim 1 now recites “treating the subject with a therapeutically effective amount of an inflammasome inhibitor”.
4.	The rejection of claims 1, 4, 6-9, 11, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Basiorka et al. (Leukemia Res 39 (Supplement 1): S14, April 2015) as set forth at pages 6-7 of the previous Office Action of 19 August 2021 is withdrawn in view of the amended and cancelled claims (12 October 2021) and the declaration under 37 CFR 1.130(a) filed on 21 January 2022.  The declaration of Dr. Alan List states that Basiorka 2015 describes his work as it relates to methods of treating a subject with myelodysplastic syndrome (MDS) having an increase in inflammasome activation with lenalidomide.  The declaration also establishes that the co-authors of Basiorka 2015 did not contribute to the conception of this method.
5.	The rejection of claims 1, 2, 4, 8, 12, 14, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Reiber et al. (Clin Immunol 157: 56-64 online 14 January 2015) as set forth at withdrawn in view of the amended and cancelled claims (12 October 2021).
6.	The rejection of claims 1, 2, 4-8, 12, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Mathews et al. (Ann Rheum Dis 73: 1202-1210, 2014) as set forth at pages 7-8 of the previous Office Action of 19 August 2021 is withdrawn in view of the amended and cancelled claims (12 October 2021).
7.	The rejection of claims 1, 4, 6-9, 11, 12, and 16 under 35 U.S.C. 103 as being unpatentable over Basiorka et al. (Leukemia Res 39 (Supplement 1): S14, April 2015) and Fuchs, O. (“Treatment of Myelodysplastic Syndrome and Acute Myeloid Leukemia by Immunomodulatory and Epigenetic Drugs” in Leukemia, IntechOpen, 2013, pages 157-193) as set forth at pages 8-10 of the previous Office Action of 19 August 2021 is withdrawn in view of the amended and cancelled claims (12 October 2021) and the declaration under 37 CFR 1.130(a) filed on 21 January 2022.   The declaration of Dr. Alan List states that Basiorka 2015 describes his work as it relates to methods of treating a subject with myelodysplastic syndrome (MDS) having an increase in inflammasome activation with lenalidomide.  The declaration also establishes that the co-authors of Basiorka 2015 did not contribute to the conception of this method. 
8.	The rejection of claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10, 488,411 as set forth at pages 10-12 of the previous Office Action of 19 August 2019 is withdrawn in view of the amended claims (12 October 2021).  Specifically, instant claim 1 recites that the subject is treated with a therapeutically effective amount of an inflammasome inhibitor.  Claims 1-12 of the ‘411 patent 

Pertinent Art
The art made of record and not relied upon is considered pertinent to applicant's disclosure:

List et al. U.S. Patent 10,344,072 (common inventor and Applicant; claims directed to a method for treating myelodysplastic syndrome in a subject comprising administering a composition comprising a soluble CD33 fusion protein that binds and sequesters S100A9)

List et al. U.S. Patent 10,697,970 (common inventor and Applicant; claims directed to a method of diagnosing MDS, CAPS, or an autoimmune disorder in a subject comprising assaying a sample from a subject to detect s100A9 protein levels, wherein an increase in s100A9 protein levels in the sample compared to a control is an indication of MDS, CAPS, or autoimmune disorder, detecting an increase in s100A9 protein levels, and treating the subject for MDS with a therapeutically effective amount of lenalidomide, erythropoietin, or a combination thereof)

Conclusion
Claims 1-13 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
21 January 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647